--------------------------------------------------------------------------------

MUTUAL RELEASE

KNOW ALL MEN BY THESE PRESENTS that Cheetah Oil & Gas Ltd. (“Cheetah Nevada”), a
Nevada company, Cheetah Oil & Gas Ltd., a British Columbia company and Scotia
Petroleum Inc. (“Scotia”), a British Columbia company (collectively, the
“Cheetah Parties”) and Paradigm United Kingdom Ltd., David Powell, Troy McIntyre
and Wayne Richards, (collectively, the “Scotia Shareholders”) for the issuance
of certain restricted shares of common stock in Cheetah Nevada (the “Settlement
Shares”) to the Scotia Shareholders as indicated on Schedule “A” attached
hereto, in consideration for the outstanding shares of Scotia held by the Scotia
Shareholders, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged by each party, agree as follows:

1. Each party hereby remises, releases and forever discharges each other and
their respective assigns, directors, officers, shareholders, employees and
servants, and, where applicable, the heirs, executors, administrators,
successors and assigns of each other from any and all manner of action and
actions, cause and causes of action, suits, debts, dues, sums of money, claims,
demands and obligations whatsoever, at law or in equity, which each party may
have had or now have or which their assigns, receivers, receiver-managers,
trustees, affiliates, and, where applicable, the heirs, executors,
administrators, successors and assigns of each other hereafter can, shall or may
have existing up to the present time by reason of any matter cause or thing
whatsoever relating to or arising out of the relationship between the parties
relating to, arising out of or in connection with any and all dealings between
the parties up to and including the date of this Mutual Release.

2. Notwithstanding the above provision and for greater clarification, this
Mutual Release does not bar any claims that may arise from facts that occur
after the date of this Mutual Release.

3. It is understood and agreed that neither the Cheetah Parties nor the Scotia
Shareholders shall commence or continue any claims or proceedings against anyone
in respect of anything hereby released which may result in a claim or
proceedings against any other party to this Release. If any such claim or
proceeding results in any claim or proceeding against another party to this
Release, then the party bringing such claim or proceeding shall indemnify and
save harmless the other party from all resulting liabilities, obligations and
costs.

4. The parties, and each of them, hereby represent that they are the only
parties entitled to the consideration expressed in this Mutual Release, and that
they have not assigned any right of action released hereby to any other firm,
corporation or person.

5. Each of the parties to this Mutual Release acknowledges that such party has
read this document and fully understands the terms of this Mutual Release, and
acknowledges that this Mutual Release has been executed voluntarily after either
receiving independent legal advice, or having been advised to obtain independent
legal advice and having elected not to do so.

6. This Mutual Release is governed by the laws of British Columbia, and the
parties attorn to the jurisdiction of the Courts of British Columbia with regard
to any dispute arising out of this Mutual Release.

7. It is understood and agreed that this Mutual Release does not constitute an
admission of liability on the part of any party.

--------------------------------------------------------------------------------

2

8. This Mutual Release may be signed in any number of counterparts, each of
which shall be deemed to be an original and all of which taken together shall
constitute one and the same document. Execution and delivery of this document by
fax shall constitute effective execution and delivery. Execution of this
document by a corporation shall be effective notwithstanding that its corporate
seal is not affixed hereto.

DATED for reference this 30 day of June, 2008.

/s/ signed   /s/ Wayne Richards Witness   Wayne Richards       /s/ signed   /s/
David E. Powell Witness   David E. Powell       /s/ signed   /s/ Troy A.
McIntyre Witness   Troy A. McIntyre

 

Paradigm United Kingdom Ltd.             Per:         /s/ David E. Powell /s/
Troy A. McIntyre     Authorized Signatory         Cheetah Oil & Gas Ltd.
(Nevada)       Per:     /s/ Isaac Moss     Authorized Signatory         Cheetah
Oil & Gas Ltd. (British Columbia)   Per:     /s/ Ian McKinnon     Authorized
Signatory         Scotia Petroleum Inc.         Per:           Authorized
Signatory  


--------------------------------------------------------------------------------

3

SCHEDULE A

NAME OF SCOTIA SHAREHOLDER NUMBER OF COMMON SHARES
CURRENTLY HELD IN THE CAPITAL OF SCOTIA NUMBER OF SETTLEMENT SHARES
OF CHEETAH OIL & GAS LTD. TO BE ISSUED Paradigm United Kingdom Ltd.(1) 350,000
525,000 Wayne Richards 70,000 210,000 David E. Powell 40,000 60,000 Troy A.
McIntyre 40,000 60,000


(1)

The Settlement Shares issuable to Paradigm United Kingdom Ltd. will be issued in
equal portions to David Powell and Troy McIntyre, the respective co-owners of
Paradigm United Kingdom Ltd.


--------------------------------------------------------------------------------